DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed January 28, 2022, have been fully considered but are moot in light of the new ground of rejection set forth below.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Drawings

The drawings were received on January 28, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 45, 46 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vedakumari et al. (Biochim Biophys Acta, 2013).
Vedakumari et al. discloses the preparation of fibrin nanoparticles (FNPs) whose characteristics, including the in vivo biodistribution, were studied (whole document, e.g., abstract). As discussed in section 2.2, fibrin was dissolved to form a basic solution, to which acid was added, and nanoparticles were formed. No crosslinking agent was present (see also p 4226, col 2, ¶ 7) and therefore the limitation of less than 25% covalently crosslinking is met, and the particles would not form from non-polymerized fibrin. The formed particles were 25 – 28 nm in size (p 4226, col 2, ¶ 7), meeting the limitation of less than 10 µm diameter in the hydrated state. Compositions of the prepared nanoparticles in deionized water, phosphate buffered saline (PBS; section 2.3), HEPES buffered saline (section 2.5) and tissue culture media (sections 2.5 and 2.6) were prepared, reading on a composition comprising fibrin particles and one or more pharmaceutically acceptable excipients.
 “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 45 – 48, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Vedakumari et al. (Biochim Biophys Acta, 2013) in view of Ahmad et al. (Int J Biol Macromol, 2015).
In addition to the teachings of Vedakumari et al. discussed above, Vedakumari et al. discloses that the particles had a well-defined spherical shape with average diameters ranging from 10 – 25 nm with the use of such nano-sized particles as carrier systems include high cellular uptake with good suspendability and easy penetration and the larger surface-to-volume possessed by smaller particles results in a high drug loading capacity with a  slow rate of drug diffusion (p 4226, col 2, ¶ 8). The FNPs did not affect blood coagulation times (section 3.2). Prolonged systemic circulation is desired with the FNPs showing a very high plasma concentration at 30 minutes followed by gradual decrease with elimination of the particles from the blood stream 12 hours after injection (¶ bridging p 4250 and 4251 and figure 6). The particles did not pass through the blood brain barrier and predominantly distributed in the liver, followed by the lung, kidney and spleen (p 4251, col 1, ¶ 1). The produced nanoparticles were biocompatible and taken up by cells with a relatively moderate blood circulation time compatible for drug delivery applications with other characteristics demonstrating a lack of significant toxicity in vivo and thus may be used as potential vehicles for drug delivery applications (p 4251, col 1, ¶ 2).
The presence of a therapeutic agent in the FNPs is not disclosed.
Ahmad et al. discloses that a variety of insoluble fibrin matrices have been prepared differing widely in their shape, dimension and behavior to suit specific applications, with fibrin microbeads, films, discs, threads, microparticles, nanoparticles 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate pharmaceuticals such as growth factors into the FNPs of Vedakumari et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Vedakumari et al. discloses that the FNPs have potential as drug delivery vehicles and Ahmad et al. provides a review of the various fibrin formulations that have used to deliver a wide variety of pharmaceutical agents, including growth factors. The pharmaceuticals can be physically entrapped in the porous particles or anchored to the particles such as by covalent linkages. The person of ordinary skill in the art can select the form (e.g., nanoparticles such as those of Vedakumari et al.) and the appropriate pharmaceutical .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618